DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
 
Status of Claims
3.    This Office Action is in response to the application filed on 05/18/2021. Claims 1 through 20 are presently pending and are presented for examination.
Examiner’s note
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh (US 8,839,387 B2) in view of Centore, III (US 8,989,779 B1-hereafter Centore) further in view of Willmot (US 2019/0208461 A1).
For claims 1, 9, and 11 Raleigh teaches a method for upgrading a wireless telecommunications service plan for a user's wireless communications device (see col 6 lines 7-11 “There is a need for a communication system and method that provides for flexible service plans and management of user network services to provide consumer choice of more refined service plan offerings and efficient management of network capacity.”), comprising: 
determining, via a first wireless communication network in which the user's wireless communication device is located and based on a movement trajectory of the
(see col 18 “basic traffic monitoring is performed at the base stations 125 (the user's wireless communication device is located) col 36 lines 3-9 “user roaming (traveling) from one type of access network to another”); 
determining, prior to the user traveling to the different wireless communications jurisdiction,  service upgrade options for the user's wireless communications device in the different wireless communications jurisdiction, the service upgrade options comprising an indication of at least one second wireless carrier network within the different wireless communications jurisdiction (see col 116 lines 10 to 15 “service activations and provisioning are made apparent to prior activating and provisioning the device”, col 50 lines 24-27 “network preferences list can be pre-established by the service provider and/or the user and/or later modified/adjusted by either the service provider and/or user”, col 66 lines 16-22 “pre-packaged service includes provider partner and/or other entity”, Fig. 42J “Provides the user or VSP with the capability to switch service usage notification or policy control service usage control policies while roaming. Some embodiments provide for service restrictions to roaming carrier options. Some embodiments provide policies based on carrier chosen. Some embodiments provide policies based on the service cost for carrier chosen. Some embodiments specify preferred roaming lists that may be different than the central provider roaming list ”, and col 36 lines 3-9 “as a user roams from one access network to another access network service plan profile changes according access network changes”); 
providing the determined service upgrade options to the user's wireless communications device for selection by the user (see col 121 “define the user service upgrade offering choices”, col 143 lines 49-53 “service upgrade selection option interface to the user”, col lines 45-47 “user can purchase a service upgrade”, and col 57 line 4-12 “provides the user with service plan options, accepts service plan selections, provides options on service usage notification policies, accepts user preference specifications on service usage notification policies”, Fig. 22A “User Interface Agent 497 to provide the user with service plan options, accept service plan selections); 
receiving a selection of one or more of the determined service upgrade options (see col 55 lines 10-16 “service plan option selection on service user interface (UI)” and col 57 line 4-12 “provides the user with service plan options, accepts service plan selections, provides options on service usage notification policies, accepts user preference specifications on service usage notification policies” and Fig. 42F “accepts user input on which service plan extension option if any the user wishes to accept); and 
communicating with the  at least one second wireless carrier network within the different wireless communications jurisdiction to establish service for the user upon detecting the user's communication device within the different wireless communications jurisdiction in accordance with the selection from the user (see col 50 lines 13-15 and col 76 lines 32-40 “In some embodiments, the network control plane servers detect a network connection change from a first network to a second network and initiate the service policy implementation established for the second network. In other embodiments, the device based adaptive policy control agent (e.g., policy control agent 1692 described herein) detects network connection changes from the first network to the second network and implements the service policies established for the second network.”).
Raleigh does not explicitly teach service jurisdiction.
However, Centore teaches the mobile device 112 may travel from local 1 210 to  local 2 220. Each local may have its own venue relevant information (see Centore: col 15 lines 19-23). In addition, Centore teaches a mobile device may travel across multiple jurisdictions each having different regulations as how a device should be controlled in public locations/events.  
However, Houde teaches one instance of potential conflict arises when two or more cellular telephones are assigned use of the same mobile identification number (MIN), where the numbers are attributed to two different numbering plans, and where one of those telephones roams into the service jurisdiction of the other telephone. For example, in instances where a detection from the mobile station electronic serial number (ESN) of a fraudulent cellular telephone is not made, and if that roaming
cellular telephone should make a registration within the visited service jurisdiction, the other (home) cellular telephone may be wrongly marked by the system as being
located at the roaming telephone location… Another instance of potential conflict arises when a cellular telephone roams into a service jurisdiction which does not recognize the numbering plan to which that mobile station's mobile identification number is associated… It is therefore of some concern that cellular telephones be uniquely identified on a world-wide basis, rather than just within one or more individual cellular service jurisdictions or numbering plans (see Houde: col 1 line 26 through col 2 line 20).
	Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Centore in the telecommunication service plan of Raleigh in which a central control may be preferred that is equipped with relatively complex control mechanism and can be re-configured in a centralized manner when policies/regulations are updated (see Centore: col 17 line 225-32).
Raleigh in view of Centore does not explicitly teach and based on a movement trajectory of the user's wireless communication device.
However, Willmot teaches one of the plurality of nodes is operating in the vicinity of a jurisdictional boundary and is expected to cross the boundary, comprising the steps of: a network controller retrieving, from a spectrum access database, operating parameter information for the node expected to cross the boundary, wherein
the operating parameter information comprises operating parameters relating to a present location of the node and an expected future location; the network controller determining operating parameter information for use by the node, whereby the operating parameter information causes the node to comply with relevant regulations in the present and expected future location (see Willmot: paragraph 7).
	Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Centore in the combined telecommunication service plan of Centore and Raleigh in order to cause the node (user equipment (UE) or terminal or mobile) to comply with relevant regulations in the present and expected future location (see Centore: col 17 line 225-32).

 For claim 11 Raleigh in view of Houde further in view of Willmot teaches a network device, comprising: 
at least one processor (see Raleigh: Fig. 9 “930”); 
a network interface (see Raleigh: Fig. 9 “Modem and other I/O devices”); 
a storage device coupled to at least one processor (see Raleigh: Fig. 9 “910 &920”); and 
software instructions stored in the storage device, wherein execution of the software instructions by the at least one processor configures the network device to (see Raleigh: col 5 lines 24-41 “computer readable storage medium coupled to processor to execute instructions) perform: 
determining, via a first wireless communication network in which the user's wireless communication device is located and based on a movement trajectory of the
user's wireless communication device, that a user is traveling to a different wireless communications jurisdiction (as discussed in claim 1); 
determining, prior to the user traveling to the different wireless communications jurisdiction,  service upgrade options for the user's wireless communications device in the different wireless communications jurisdiction, the service upgrade options comprising an indication of at least one second wireless carrier network within the different wireless communications jurisdiction (as discussed in claim 1); 
providing the determined service upgrade options to the user's wireless communications device for selection by the user (as discussed in claim 1); 
receiving a selection of one or more of the determined service upgrade options (as discussed in claim 1); and 
communicating with the  at least one second wireless carrier network within the different wireless communications jurisdiction to establish service for the user upon detecting the user's communication device within the different wireless communications jurisdiction in accordance with the selection from the user (as discussed in claim 1).

7.	Claims 2-8, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh in view of Houde further in view of Willmot and  further in view of Jobling (US 2018/0218463 A1).
	
          For claims 2 and 12 Raleigh in view of Houde further in view of Willmot teaches the method, wherein the determining that the user is traveling to a different wireless communications jurisdiction includes detecting the user's presence in a location (see Raleigh: “location tracking service update”),
Raleigh in view of Houde further in view of Willmot does not explicitly teach that the location is among a plurality of locations associated with international travel that includes international airports.
However, Jobling teaches location of a customer within an international airport such London’s Heathrow Airport or Los Angeles International Airport (see Jobling: paragraph 61).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Jobling in the combined telecommunication service plan of Willmot, Centore and  Raleigh locate the presence of a passenger in an international airport  (see Jobling: paragraph 61).

          For claims 3 and 14 Raleigh in view of Houde further in view of Willmot and further in view of Jobling teaches the method, wherein the determining that the user is traveling to a different wireless communications jurisdiction includes detecting a trajectory of the user's movements toward a telecommunications service boundary and a distance from the boundary that is less than a predetermined threshold value (see Jobling: Fig. 7A & Fig. 7B “schematically illustrates an interactive travel path”).

          For claims 4 and 15 Raleigh in view of Houde further in view of Willmot and further in view of Jobling teaches the method, wherein the determining that the user is traveling to a different wireless communications jurisdiction includes matching the user's current activity to an historic pattern of the user's past travel to different wireless communications jurisdictions (see Jobling: paragraph 62 “viewing the customer past and future journeys”).

          For claims 5 and 16 Raleigh in view of Houde further in view of Willmot and further in view of Jobling teaches the method, wherein the determining that the user is traveling to a different wireless communications jurisdiction includes determining from at least one of electronic communications or calendar information on the user's wireless communications device that the user has one or more of travel plans involving the different wireless communications jurisdiction, travel arrangements to the different wireless communications jurisdiction, or scheduled activities in the different wireless communications jurisdiction (see Jobling: paragraph 7 “dynamic travel planning and scheduling on the customer’s mobile device interactive interface” and paragraph 62 “viewing the customer past and future journeys”).

          For claims 6, 10, and 18 Raleigh in view of Houde further in view of Willmot and further in view of Jobling teaches the method, wherein the providing, receiving and establishing are completed before the user enters the different wireless communications jurisdiction (see Jobling:  Fig. 7A, paragraph 64 “interactive travel path”, paragraph 7 “dynamic travel planning and scheduling on the customer’s mobile device interactive interface”, and paragraph 62 “viewing the customer past and future journeys”).

          For claims 7 and 19 Raleigh in view of Houde further in view of Willmot and further in view of Jobling teaches the method, wherein the service upgrade options are determined based at least in part or the user's scheduled activities or specific destinations within the different wireless communications jurisdiction (see Jobling: paragraph 41 “as another example, the system 3 can be configured to determine that an identified disruption will affect other customers on the scheduled flight and to automatically trigger actions, such as unloading of affected standby customers, pre-planning of available upgrades, generating an automatic service recovery to immediately credit the customer with frequent flyer points/rewards due to delays, etc.”)
          For claim 8 Raleigh in view of Houde further in view of Willmot and further in view of Jobling teaches the method, wherein the establishing service includes communicating with a telecommunications service provider in the different wireless communications jurisdiction to set up wireless communications service in the different wireless communications jurisdiction for the user in accordance with the selection from the user (see Raleigh: Fig. 26F “available network information and roaming information-devices receives available network or available roaming service provider information from a network function”).

          For claim 13 Raleigh in view of Houde further in view of Willmot and further in view of Jobling teaches the network device, wherein the determining that the user is traveling to a different wireless communications jurisdiction includes detecting that the user's wireless communications device is onboard an aircraft and has access to a telecommunications system onboard the aircraft (see Jobling: paragraph 32 “customer has boarded” and paragraph 63 “customer is on-board”).

          For claim 17 Raleigh in view of Houde further in view of Willmot and further in view of Jobling teaches the network device, wherein the establishing includes sending a weblink to the user that, when accessed by the user via the user's wireless communications device, automatically triggers activation of a predetermined service upgrade option associated with the weblink (see Raleigh: col 12 lines 17-24 “upgrade offering through websites” and Jobling: paragraph 31 “customer data may be provided by customer input, for example within a travel app23 running on the customer’s mobile device 21 or via a web-based interface, or may be provided from a user profile within another service with which the user is registered” and paragraph 74 “As yet another example, auxiliary data may include a link to a website or an external mobile app, such as a flight online check-in website, a hotel website or app with information
relating to the hotel reservation, a public transport website or app with additional route, time and map information, a dedicated map website or app, etc.”).

For claim 20 Raleigh in view of Houde further in view of Willmot and further in view of Jobling teaches the network device, wherein the establishing service includes communicating with the at least one second wireless carrier network in the different wireless communications jurisdiction to set up wireless communications service in the at least one second wireless carrier network for the user in accordance with the selection from the user (as discussed in claims 1 and 8).
  
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Houde et al. (6,081,705).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415